DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11, 13-14, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (US 2016/002409 A1; pub. Jan. 28, 2016).
Regarding claim 1, Han et al. disclose: A method for evaluating a gravel pack, frac-pack or cement in a wellbore (para. [0057], fig.2), comprising: pumping a first material into the wellbore, wherein the first material comprises a first tracer that is not radioactive (para. [0031] gadolinium is not radioactive and it is claimed in claim 19); pumping a second material into the wellbore, wherein the second material comprises a second tracer that is not radioactive, wherein the second tracer is different than the first tracer, and wherein the first and second materials flow into a gravel pack, frac-pack, or cement zone in the wellbore (para. [0031] boron is not radioactive and it is claimed in claim 20, [0045]); obtaining a set of data using the downhole tool in the wellbore after the first and second materials are pumped into the wellbore (para. [0046]); obtaining a baseline using the downhole tool in the wellbore in a depth interval without the first or second material (para. [0047]-[0048]); and comparing the set of data with the baseline (para. [0047]-[0048]).
Regarding claim 2, Han et al. disclose: the downhole tool comprises a pulsed neutron logging tool (para. [0020]), and wherein the second material is pumped into the wellbore simultaneously with, or after, the first material (para. [0034]).
Regarding claim 3, Han et al. disclose: the first material has a thermal neutron absorption cross- section that is substantially similar to a thermal neutron absorption cross-section of the second material such that the borehole sigma responses of the first and second materials are substantially similar (para. 0053]).
Regarding claim 4, Han et al. disclose: the second material is measured by an increase in elemental yield (para. [0048]).
Regarding claim 5, Han et al. disclose: the second material is measured by an increase in gamma ray count rate in a time window during the neutron bursts, in which the gamma ray count rate does not change for the first material (para. [0023], [0028] teaches the gamma ray counts & para. [0075]-[0076]).
Regarding claim 6, Han et al. disclose: the first material is measured by gamma ray count rate in a capture time window between the neutron bursts, in which the gamma ray count rate does not change for the second material (para. [0023], [0028] teaches the gamma ray counts & para. [0075]).
Regarding claim 7, Han et al. disclose: the first material is measured by the ratio of gamma ray count rate in a time window between the neutron bursts to the gamma ray count rate in a window during the neutron bursts, in which the ratio does not change for the second material (para. [0075]).
Regarding claim 8, Han et al. disclose: detecting a location of the first material and the second material in the gravel pack, frac-pack, or cement (para. [0057]).
Regarding claim 9, Han et al. disclose: the set of data, the baseline, or both comprises: borehole sigma data (para. [0053]), formation sigma data (para. [0053]), elemental yield data of the first tracer or the second tracer, detector gamma ray count rate data changes in two or more different time windows during and/or after neutron bursts (para. [0026]), ratio data of detector gamma ray count rate changes in two or more different time windows during and/or after the neutron bursts (para. [0026]), or any combination thereof.
Regarding claim 10, Han et al. disclose: calculating the total filling volume of the first material and the second material in the gravel pack, frac-pack, or cement by comparing a borehole sigma log to the baseline (para. [0051], [0057]).
Regarding claim 11, Han et al. disclose: calculating the filling volume of the first material in the gravel pack, frac-pack, or cement by comparing the baseline with one or more of the following: elemental yield data of the second material detector gamma ray count rate data changes in two or more different time windows during and/or after neutron bursts, or ratio data of detector gamma ray count rate changes in two or more different time windows during and/or after the neutron bursts. (para. [0051], [0057]).
Regarding claim 13, Han et al. disclose: the first tracer comprises gadolinium or samarium and the second tracer comprises boron (para. [0031]).
Regarding claim 14, Han et al. disclose: determining, based on the comparison of the baseline and the set of data, that the first material is present in the gravel pack, frac-pack, or cement when an elemental yield of the first tracer increases in a depth interval of the gravel pack, frac- pack, or cement, wherein the first tracer comprises gadolinium or samarium (para. [0082]).
Regarding claim 18, Han et al. disclose: the baseline can be replaced by or supplemented with a before log that is obtained before the pumping of the first and second materials into the wellbore (para. [0083]).
Regarding claim 19, Han et al. disclose: the first material comprises proppant containing Gd2Os3 or Sm203 (para. [0031]).
Regarding claim 20, Han et al. disclose: the second material comprises proppant containing BaC (para. [0087]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2016/002409 A1; pub. Jan. 28, 2016).
Regarding claim 12, Han et al. are silent about: calculating the filling volume of the second material in the gravel pack or cement by subtracting the filling volume of the first material from the total filling volume of the first and second materials in the gravel pack, frac-pack, or cement. However, Han et al. teach in para. [0051] determining the right quantity of proppant before producing the adequate quantity of well fluid. Therefore, it would have been obvious to one of ordinary skill to use the teachings of para. [0051] for calculating the filling volume of the second material in the gravel pack or cement by subtracting the filling volume of the first material from the total filling volume of the first and second materials in the gravel pack, frac-pack, or cement.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2016/002409 A1; pub. Jan. 28, 2016) in view of Smith, Jr. et al. (US 2012/0080588 A1; pub. Apr. 5, 2012).
Regarding claim 15, Han et al. are silent about: comparing the baseline and the set of data comprises comparing a detector gamma ray count rate in the set of data in a time window during neutron bursts in which the detector gamma ray count rate increases more than 2% for first material, wherein the count rate in the time window does not substantially change for the second material, and wherein the first tracer comprises gadolinium or samarium.
In a similar field of endeavor, Smith, Jr. et al. disclose: the gamma ray count decreases due to increased neutron absorption be observed, but also an additional decrease due to the fact that only the non-boron neutron captures would result in detectable gamma ray events (para. [0070]), Gadolinium, unlike Boron emits gamma rays following thermal neutron capture (para. [0116]) motivated by the benefits for an improved well logging that both cost effective and safe (Smith, Jr. et al. para. [0036]-[0037]).
In light of the benefits for an improved well logging that both cost effective and safe as taught by Smith, Jr. et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Smith, Jr. et al. to have the gamma ray count rate increases more than 2% for gadolinium while there is no change of boron for the method of Han et al.
Regarding claim 16, Han et al. are silent about: comparing the baseline and the set of data comprises comparing a detector capture gamma ray count rate in a time window after neutron bursts in which the detector capture gamma ray count rate decreases more than a predetermined amount for the second material, wherein the count rate in the time window does not substantially change for the first material, wherein the second tracer comprises boron.
In a similar field of endeavor, Smith, Jr. et al. disclose: the gamma ray count decreases due to increased neutron absorption be observed, but also an additional decrease due to the fact that only the non-boron neutron captures would result in detectable gamma ray events (para. [0070]), Gadolinium, unlike Boron emits gamma rays following thermal neutron capture (para. [0116]) motivated by the benefits for an improved well logging that both cost effective and safe (Smith, Jr. et al. para. [0036]-[0037]).
In light of the benefits for an improved well logging that both cost effective and safe as taught by Smith, Jr. et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Smith, Jr. et al. to have the gamma ray count rate increases more than a predetermined amount for boron while there is no change of gadolinium for the method of Han et al.
Regarding claim 17, Han et al. and Smith, Jr. et al. disclose: comparing the baseline and the set of data comprises comparing the ratio of a detector capture gamma ray count rate in a time window after neutron bursts to a detector count rate in a time window during the neutron bursts, in which the ratio decreases more than a predetermined amount for the second material, wherein ratio does not substantially change for the first material, wherein the second tracer comprises boron (the claim is rejected on the grounds as claims 15 & 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri. 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884